 



EXHIBIT NO. 10.1
AGREEMENT FOR THE SALE AND PURCHASE
OF THE ENTIRE ISSUED SHARE CAPITAL OF DEDIGATE NV
between
Mr. Kristof De Spiegeleer
DMS NV
Mr. Joost Metten
Mr. Wouter Van Eetvelde
Mr. Jean-Bernard Everaert
Mr. Herman Oggel
NIBC Principal Instruments I NV
Big Bang Ventures C.V.A.
Big Bang Management C.V.B.A.
Partech Europe Partners IV LLC
PIV IV L.P.
Nesbic Converging Technologies & e-Commerce (CTe) Fund II BV
Nesbic Converging Technologies & e-Commerce (CTe) Fund II CV
Stichting Beheer Friends of Cte II
KBC Private Equity NV
Trustcapital Technology NV
Koceram NV
Kurt Glazemakers
i7C GCV
Paul-Richard Hellemans
Kester Goh
Oggel Management Consulting BV
as Sellers
and
Terremark Europe, Inc.
as Purchaser
and
Terremark Worldwide Inc.
As Guarantor
5 August 2005

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
1.  INTERPRETATION
    5  
 
       
2.  SALE AND PURCHASE
    6  
 
       
3.  PURCHASE PRICE
    6  
 
       
4.  CLOSING
    9  
 
       
5.  REPRESENTATIONS AND WARRANTIES
    11  
 
       
6.  POST-CLOSING COVENANTS
    11  
 
       
7.  INDEMNIFICATION
    13  
 
       
8.  MISCELLANEOUS
    17  
 
       
9.  GOVERNING LAW AND DISPUTE RESOLUTION
    19  

      SCHEDULE 1  
SELLERS’ RESOLUTIONS
SCHEDULE 2  
PURCHASER’S RESOLUTIONS
SCHEDULE 3  
DEFINITIONS
SCHEDULE 4  
WIRE ACCOUNTS
SCHEDULE 5  
FORM OF LOAN AGREEMENT
SCHEDULE 6  
REGISTRATION RIGHTS AGREEMENT
SCHEDULE 7  
DOMAIN NAME ASSIGNMENT
SCHEDULE 8  
SELLERS’ REPRESENTATIONS AND WARRANTIES
SCHEDULE 9  
PURCHASER’S REPRESENTATIONS AND WARRANTIES
SCHEDULE 10  
KEY MANAGERS
SCHEDULE 11  
MANAGEMENT OPTIONS
SCHEDULE 12  
FORM OF PLEDGE AGREEMENT
SCHEDULE 13  
ALLOCABLE PORTION
SCHEDULE 14  
AMENDMENT N°1 TO THE CORPORATE SOFTWARE LICENSE AGREEMENT

 i 

 



--------------------------------------------------------------------------------



 



This Agreement is made on 5 August 2005.
BETWEEN:
ON THE ONE HAND:

1.   Mr. Kristof De Spiegeleer, residing at 8301 Knokke, Vuurtorenstraat 3
(Belgium);   2.   Mr. Joost Metten, residing at LT Overveen, Braziliëlaan 18
(The Netherlands);   3.   Mr. Wouter Van Eetvelde, residing at 9040
Sint-Amandsberg, Antwerpsesteenweg 571 (Belgium);   4.   Mr. Jean-Bernard
Everaert, residing at 9000 Gent, Zwijnaardsesteenweg 714 (Belgium);   5.   Mr.
Herman Oggel, residing at 3633 AJ Vreeland, Bergseweg 5 (The Netherlands);   6.
  DMS NV, a company registered under the laws of Belgium, having its registered
office at 8310 Sint-Kruis Brugge,Vogelzang 8 (Belgium), registered with the
legal entities register under the number 0445.591.670, hereby validly
represented by Mr. Arne Dacquin;   7.   NIBC Principal Instruments I NV, a
company registered under the laws of the Netherlands, having its registered
office at Carnegieplein 4, 2517 KJ ‘s Gravenhage, the Netherlands, registered
with the legal entities register under the number [ ], hereby validly
represented by Alpinvest Partners NV, Jachthavenweg 118, 1081 KJ Amsterdam,
represented by AlpInvest Partners NV, represented by Mr. J.P. de Klerk, Managing
Partner, CFOO and Mr. W. Milders, Legal Counsel;   8.   Big Bang Ventures
C.V.A., a company registered under the laws of Belgium, having its registered
office at 8500 Kortrijk, Kapel Ter Bede 86 (Belgium), registered with the legal
entities register under the number 0471.766.725, hereby validly represented by
Big Bang Management C.V.B.A., represented by Barend Van den Brande;   9.   Big
Bang Management C.V.B.A., a company registered under the laws of Belgium, having
its registered office at 8500 Kortrijk, Kapel Ter Bede 86 (Belgium), registered
with the legal entities register under the number 0472.726.926, hereby validly
represented by Mr. Barend Van den Brande;   10.   Partech Europe Partners IV
LLC, a company registered under the laws of the State of Delaware (USA), having
its registered office at C/O Partech International Inc., 50 California Street,
Suite 3200, San Francisco, CA94111 (USA), hereby validly represented by Managing
Member 47th Parallel LLC, a limited liability company under the laws of the
State of Delaware, USA, with registered office at 1209 Orange Street,
Wilmington, Delaware, USA, represented by Managing Member PAR SF LLC, a limited
liability company under the laws of the State of Delaware, USA, with registered
office at 1209 Orange Street, Wilmington, Delaware, USA, represented by the
Managing Member, Mr. Vincent Worms, residing at 2100 Green Street, San Francisco
94123, USA;   11.   PIV IV L.P., a Delaware limited partnership registered under
the laws of the State of Delaware, having its registered office at C/O Partech
International Inc., 50 California

1



--------------------------------------------------------------------------------



 



    Street, Suite 3200, San Francisco, CA94111 (USA), hereby validly represented
by Managing Member 47th Parallel LLC, a limited liability company under the laws
of the State of Delaware, USA, with registered office at 1209 Orange Street,
Wilmington, Delaware, USA, represented by Managing Member PAR SF LLC, a limited
liability company under the laws of the State of Delaware, USA, with registered
office at 1209 Orange Street, Wilmington, Delaware, USA, represented by the
Managing Member, Mr. Vincent Worms, residing at 2100 Green Street, San Francisco
94123, USA;   12.   Nesbic Converging Technologies & e-Commerce (CTe) Fund II
BV, a company registered under the laws of The Netherlands, having its
registered office at 3542 AW Utrecht, Savannahweg 17 (The Netherlands), hereby
validly represented by Mr. R.P. Wilhelm, Managing Director;   13.   Nesbic
Converging Technologies & e-Commerce (CTe) Fund II CV, a company registered
under the laws of The Netherlands, having its registered office at 3542 AW
Utrecht, Savannahweg 17 (The Netherlands), hereby validly represented by
Mr. R.P. Wilhelm, Managing Partner;   14.   Stichting Beheer Friends of Cte II,
a company registered under the laws of The Netherlands, having its registered
office at 3542 AW Utrecht, Savannahweg 17 (The Netherlands), hereby validly
represented by Mr. R.P. Wilhelm, Director;   15.   KBC Private Equity NV, a
company registered under the laws of Belgium, having its registered office at
1080 Brussels, Havenlaan 12 (Belgium), registered with the legal entities
register under the number 0403.226.228, hereby validly represented by Mr. Koen
Verhelst, proxyholder;   16.   Trustcapital Technology NV, a company registered
under the laws of Belgium, having its registered office at 8500 Kortrijk, Kapel
Ter Bede 86 (Belgium), registered with the legal entities register under the
number 0464.055.423, hereby validly represented by Mr. Danny Carette and Mr. Jan
Heyse, in their capacity of directors;   17.   Koceram NV, a company registered
under the laws of Belgium, having its registered office at 8500 Kortrijk, Kapel
Ter Bede 86 (Belgium), registered with the legal entities register under the
number 0405.371.512, hereby validly represented by Mr. Christian Dumolin, in his
capacity of President;   18.   Kurt Glazemakers, residing at Frits Van de
Berghelaan 177, 2630 Aartselaar;   19.   i7C GCV, a company registered under the
laws of Belgium, having its registered office at 9320 Aalst (Nieuwerkerken),
Kleinderbeek 28 (Belgium), registered with the legal entities register under the
number 0476.607.718, hereby validly represented by Mr. Wilbert Ingels, in his
capacity of Managing Partner;   20.   Paul-Richard Hellemans, residing at
Molijnstraat 11, 2023 JA Haarlem, The Netherlands;   21.   Kester Goh, residing
at Hertstraat 7, 9000 Gent; and

2



--------------------------------------------------------------------------------



 



22.   Oggel Management Consulting B.V., a company registered under the laws of
the Netherlands, having its registered office at Bergseweg 5, 3633 AJ Vreeland
(the Netherlands), hereby validly represented by Mr. Herman Oggel;

As the Sellers;
AND ON THE OTHER HAND:

23.   Terremark Europe, Inc., a company registered under the laws of the State
of Florida, (USA), having its registered office at 2601 South Bayshore Drive,
Miami, FL, 33133, United States of America, hereby validly represented by
Mr. Jose A. Segrera.

As the Purchaser;

24.   Terremark Worldwilde, Inc., a company registered under the laws of the
State of Delaware, (USA), having its registered office at 2601 South Bayshore
Drive, Miami, Florida, 33133, United States of Amerca, hereby validly
represented by Mr. Jose A. Segrera.

As the Guarantor;
The parties under 1 to 24 are individually referred to as a “Party” and
collectively as the "Parties”;
The Parties under 1 to 22 are individually referred to as a “Seller” and
collectively as the "Sellers”;
WHEREAS
Dedigate NV is a naamloze vennootschap / société anonyme incorporated under the
laws of Belgium having its registered office at 9080 Lochristi,
Antwerpsesteenweg 19 (Belgium), registered with the Legal Entities Register
under the number 0475.154.795 (the “Company”);
The Company is primarily engaged in providing managed dedicated hosting services
for complex (Internet) infrastructures.

3



--------------------------------------------------------------------------------



 



Sellers own all of the outstanding and issued shares of the Company (the
“Shares”) and have full right and title to the Shares. The Sellers own the
Shares in the proportions set out below:

                  SELLER   SHARES     TYPE   ALLOCABLE     NUMBER OF        
PORTION(%)
 
              As set out in

 
              Schedule 13
Mr. Kristof De Spiegeleer
    150,163     A    
DMS NV
    16,619     A    
Mr. Joost Metten
    7,406     A    
 
    7,221     C    
Mr. Wouter Van Eetvelde
    3,851     A    
Mr. Jean-Bernard Everaert
    5,629     A    
Mr. Herman Oggel
    54,605     C    
NIBC Principal Instruments I NV
    99,752     B1    
 
    68,589     B2    
Big Bang Ventures CVA
    33,251     B1    
 
    17,587     B2    
Big Bang Management CVBA
    879     B2    
Partech Europe Partners IV LLC
    52,761     B2    
PIV IV LP
    52,760     B2    
Nesbic CTe Fund II BV
    63,270     B2    
Nesbic CTe Fund II CV
    40,688     B2    
Stichting Beheer Friends of Cte
    1,563     B2    
KBC Private Equity NV
    52,760     B2    
Trustcapital Technology NV
    9,673     B2    
Koceram NV
    8,794     B2    
Mr. Kurt Glazemakers
    7,221     C    
i7C GCV
    3,610     C    
Mr. Paul-Richard Hellemans
    3,610     C    
Mr. Kester Goh
    3,610     C    
Oggel Management Consulting BV
    18,052     C    
TOTAL
    783,924          

The Sellers desire to sell the Shares to the Purchaser, and the Purchaser
desires to purchase the Shares from the Sellers, upon the terms and subject to
the conditions set forth herein.
The Sellers and the Purchaser have duly resolved to enter into this Agreement as
approved by the appropriate parties pursuant to the resolutions attached hereto
as Schedules 1 and 2.

4



--------------------------------------------------------------------------------



 



IT IS AGREED THAT

1.   INTERPRETATION   1.1   In addition to the terms defined elsewhere in this
Agreement, the definitions and other provisions in Schedule 3 apply throughout
this Agreement.   1.2   In this Agreement, unless the contrary intention
appears, a reference to an article, subclause or Schedule is a reference to an
article, subclause or schedule of this Agreement. The Schedules form an integral
part of this Agreement.   1.3   The article and schedule headings in this
Agreement are for convenience of reference only and do not affect or limit its
interpretation or construction.   1.4   When using the expression “shall use its
best efforts” or any similar expression, the Parties intend to refer to the
Belgian law concept of “middelenverbintenis”. When using the words “shall cause”
or “shall procure that” (or any similar expression), the Parties intend to refer
to the Belgian law concept of “sterkmaking”.   1.5   Unless otherwise defined
herein:

  •   any action, fact or event shall be deemed to be “material” if it involves
an obligation or liability in excess of € 100,000 ;     •   any agreement or any
commitment shall be deemed to be “material” if it involves an obligation or
liability for such person in excess of € 100,000 ; and     •   all periods of
time shall be calculated in calendar days. For the calculation of a period of
time, such period shall start the day following the day on which the event
triggering such period of time has occurred. The expiry date shall be included
in the period of time. If the expiry date is a Saturday, a Sunday or a bank
holiday in Belgium, the expiry date shall be postponed until the next business
day in Belgium.

1.6   References to “this Agreement”, “herein”, “hereby”, “hereunder”, “hereof”
and other equivalent words shall refer to this Agreement in its entirety,
including its schedules and exhibits from time to time, if any, and references
to preamble, recitals, clauses, exhibits and schedules are to the preamble,
recitals, clauses, exhibits and schedules of and to this Agreement.   1.7   Any
reference to a statute or statutory provision includes a reference to that
provision as amended re-enacted or replaced and any regulations or orders made
under such provisions from time to time whether before or after the date of this
Agreement and any former statutory provision replaced (with or without
modification) by the provision referred to.   1.8   Unless the context clearly
states otherwise, (i) the use of the singular or plural in this Agreement shall
include the other and the use of any gender shall include all others; (ii)
wherever used herein, any pronoun or pronouns shall be deemed to include both
the singular and plural and to cover all genders; (iii) words such as
“henceforth,” “hereafter,” “heretofore,” and the like shall, be construed as
relative to the date hereof; (iv) words such as “thereof,” “thereunder,”
“therein,” “thereto,” “thenceforth,”

5



--------------------------------------------------------------------------------



 



    “thereafter,” “therefore,” “therewith,” and the like shall correspondingly
be construed as relating to the document or event referred thereunto; (v) the
words “other” and “otherwise” are not to be construed ejusdem generis with any
foregoing words where a wider construction is possible; and (vi) the words
“including” and “in particular” are to be construed as being by way of
illustration or emphasis only, and are not to be construed as, nor shall they
take effect as, limiting the generality of any foregoing words.   1.9   In this
Agreement, (i) each reference to a document will be deemed to be a reference to
such document as amended and/or supplemented by the parties to such document
from time to time; (ii) any reference to a Party shall include such Party’s
successor or permitted assignee in accordance with this Agreement; and
(iii) where an action is required by any Party, references to such Party shall
be construed to refer to such action taken by its respective representatives
duly authorized by such Party thereunto.   2.   SALE AND PURCHASE   2.1  
Subject to the terms and conditions of this Agreement, the Sellers hereby sell
and transfer the Shares to the Purchaser free and clear of all Encumbrances, and
the Purchaser hereby purchases from the Sellers the Shares for the Purchase
Price provided in Section 3.1.   2.2   The ownership of the Shares shall be
transferred to the Purchaser on the Closing Date against payment of the Purchase
Price in accordance with Article 3.   2.3   The Shares shall be sold together
with all rights, benefits and advantages attaching thereto, including the right
to the full amount of all dividends which might be allocated to the Shares.   3.
  PURCHASE PRICE   3.1   The purchase price for the Transaction (the “Purchase
Price”) is composed of the following:

  (i)   an amount of cash equal to fifty percent (50%) of the value of the Net
Working Capital as at July 31, 2005, increased with the aggregate amount of the
strike price of the Management Options exercised prior to or upon Closing, and
to be finally determined and paid in accordance with section 3.2. to 3.6. hereof
(the “Cash Purchase Price”); and     (ii)   one or more stock certificates
evidencing One Million Six Hundred Thousand (1,600,000) shares (the “Purchaser
Shares”) of the common stock, par value $.001 per share of Terremark Worldwide,
Inc.

3.2   The Purchaser and Sellers have computed an estimated Cash Purchase Price
(the “Estimated Cash Purchase Price”) using an estimated Net Working Capital
(the “Estimated Net Working Capital”) calculated using the Company’s balance
sheet as of July 31, 2005 prepared in the Ordinary Course of Business,
consistent with past custom and practice, which Estimated Net Working Capital
the Purchaser and Sellers have calculated to be € 1,075,000 (one million
seventy-five thousand euro).

6



--------------------------------------------------------------------------------



 



3.3   On the Closing Date the Purchaser shall pay 80% of the Estimated Cash
Purchase Price, i.e., € 430,000 (four hundred thirty thousand euro) to the
Sellers in accordance with Section 3.4 hereof (the “Advance Cash Purchase
Price”).

3.4   Any payments made to Sellers pursuant to this Section 3 shall be paid by
wire transfer to the accounts of the Sellers, details of which are set forth in
Schedule 4 (the “Wire Accounts”).

3.5   The Sellers shall apportion the Purchase Price among themselves as they
deem fit, and no Seller shall have any claim against Purchaser with respect to
such apportionment.

3.6 Post-Closing Adjustment

  3.6.1   During a period of thirty (30) Business Days following the Closing
Date, Sellers and Purchaser shall work together in good faith to prepare a
calculation (the “Net Working Capital Calculation”) of the actual Net Working
Capital as of the close of business on July 31, 2005 (the “Actual Net Working
Capital”). In connection therewith, Purchaser shall deliver to Sellers within
fifteen (15) Business Days following the Closing Date a detailed calculation of
the Actual Net Working Capital together with appropriate supporting
documentation.     3.6.2   The Sellers and their representatives shall have the
right to examine and make copies of the work papers and other documents
generated or reviewed in connection with the calculation of the Actual Net
Working Capital.     3.6.3   The Sellers shall have fifteen (15) Business Days
after the receipt of Purchaser’s calculation of the Actual Net Working Capital
to review the work papers and other documents generated or reviewed by Purchaser
in connection with the preparation thereof (the “Sellers’ Review Period”).
During the Sellers’ Review Period, Purchaser and Sellers shall use their best
efforts to resolve any disputes with regard to the Net Working Capital
Calculation. In the event no agreement can be reached and if, during the
Sellers’ Review Period, a group of Sellers representing at least a majority of
the Purchaser Shares at the Closing Date jointly notifies Purchaser in writing
that they are unwilling to accept the calculation of the Actual Net Working
Capital, specifically identifying the item(s) and amount(s) in dispute and the
basis for such dispute (a “Notice of Disagreement”), the parties shall resolve
the disputes noted in the Notice of Disagreement in accordance with the
procedures set forth in Section 3.6.4 below.     3.6.4   If Sellers deliver a
Notice of Disagreement to Purchaser, the parties may select a mutually
satisfactory recognized firm of independent certified public accountants that
has not been affiliated with the Sellers, the Company or Purchaser or their
respective Affiliates (the “Settlement Accountants”) to finally resolve the
disagreement. If the Parties cannot agree on the Settlement Accountants, the
recognized firm of independent certified public accountants shall be KPMG
Belgium. The Settlement Accountants shall use their best efforts to reach a
determination not more than thirty (30) days after such referral. The costs and
expenses of the services of the Settlement Accountants shall be paid equally by
Purchaser and Sellers.

7



--------------------------------------------------------------------------------



 



  3.6.5   If no Notice of Disagreement is received by Purchaser within Seller’s
Review Period or if no agreement could be reached as to the Actual Net Working
Capital and the Settlement Accountants have determined the Actual Net Working
Capital, the calculation of the Actual Net Working Capital by Purchaser or the
Settlement Accountants, as the case may be, shall be final and shall not be
subject to further review, challenge or adjustment absent fraud (the “Final Net
Working Capital”). The final Cash Purchase Price (the “Final Cash Purchase
Price”) shall be determined based upon the Final Net Working Capital.     3.6.6
  To the extent the Final Cash Purchase Price differs from the Advance Cash
Purchase Price paid to the Sellers in accordance with Section 3.3 hereof, the
Advance Cash Purchase Price shall be increased or decreased, as the case may be,
on a euro-for-euro basis, by an amount equal to the difference between the Final
Cash Purchase Price and the Advance Cash Purchase Price. To the extent the
Advance Cash Purchase Price is decreased, Sellers shall pay the difference to
the Purchaser within ten (10) Business Days as of the calculation of the Final
Net Working Capital. To the extent the Advance Cash Purchase Price is increased,
the Purchaser or the Guarantor, each held jointly or severally, shall pay within
ten (10) Business Days as of the calculation of the Final Net Working Capital
the amount of the increase of the Advance Cash Purchase Price to Sellers by wire
transfer of immediately available funds to the Wire Accounts.     3.6.7   If the
Net Working Capital Calculation (whether for purposes of determining the
Estimated Net Working Capital or the Final Net Working Capital) results in an
amount of Net Working Capital that is less than 0, the corresponding Cash
Purchase Price shall be zero.

3.7   Exercise of Management Options       To facilitate the exercise of the
Management Options, Purchaser and the Sellers shall take the following actions
prior to Closing:

  3.7.1   Each Optionholder shall enter into a loan agreement with Purchaser in
the form attached as Schedule 5;     3.7.2   Each Optionholder shall enter into
a pledge agreement with Purchaser in the form attached as Schedule 12;     3.7.3
  The Sellers shall cause the Company to open a bank account in the Company’s
name, which account shall be a separate blocked account for purposes of
effecting a capital increase in the Company (the “Blocked Account”). The Sellers
shall notify Purchaser in writing of the account details for such account, which
details shall include the account number, name on the account, evidence that it
is a blocked account, and wire transfer details for effecting an international
money transfer into such account.

8



--------------------------------------------------------------------------------



 



  3.7.4   Purchaser shall wire the full amount of the loan proceeds under the
loans described in Section 3.7.1 to the Blocked Account.     3.7.5   The Sellers
shall cause the Company to (a) obtain a certificate from the bank in which the
Blocked Account is located certifying the amount deposited in the blocked
account, and (b) provide such certificate to the notary engaged to effect the
capital increase.     3.7.6   The Sellers shall convene an extraordinary general
meeting before a notary, with each Seller waiving any required notice periods
(and such waiver being recorded in the minutes of the meeting), at which the
shareholders shall approve the capital increase required for the exercise of the
Management Options, the issuance of the             shares to the Optionholders
and effect the related modification of the Company’s articles of association.  
  3.7.7   The Sellers shall thereafter arrange for the fulfillment of all
formalities with respect to the capital increase under Belgian law.     3.7.8  
All costs and expenses relating to the effecting of such capital increase shall
be for the account of the Company.

4.   CLOSING   4.1   Date and place       The Closing shall take place
simultaneously with the execution of this Agreement on August 5, 2005 at the
offices of Squire, Sanders & Dempsey L.L.P., Louizalaan 165, 1050 Brussels
(Belgium), or at such other place as Purchaser and the Sellers may agree on in
writing.   4.2   Deliveries at Closing

  4.2.1   At the Closing, Sellers hereby deliver and are causing the Company to
deliver to the Purchaser the following:

  (a)   the Comfort Letters;     (b)   copies of all resolutions adopted by the
management board, supervisory board and/or general shareholders meeting of each
of the Sellers authorizing the sale, transfer and delivery to Purchaser of the
Shares and approving the consummation of the Transaction as may be required by
applicable law and/or the organizational documents of each of the Sellers;    
(c)   resignation letters from each of Kristof De Spiegeleer, Robert Wilhelm,
Partech Europe Partners IV LLC, Joris De Meester and Big Bang Ventures c.v.a. as
directors of the Company as well as members of any committee of the Company,
which letters shall state that each such member of the board: (a) resigns with
immediate effect, (b) confirms that there are no amounts owing

9



--------------------------------------------------------------------------------



 



      to him or it by the Company; and (c) expressly and irrevocably releases
and waives any and all claims against the Company;     (d)   the Company’s
shareholder register, with the transfers of the Shares as contemplated by this
Agreement duly recorded therein. For this purpose, the Sellers hereby grant a
power-of-attorney to, and irrevocably constitute and appoint as their
attorney-in-fact, Herman Oggel in order to record execute such records and
transfer such Shares on the shareholder registry of the Company with full power
of substitution;     (e)   a receipt for the Purchaser Shares and the Advance
Cash Purchase Price;     (f)   a certificate, dated as of a recent date hereof,
from the Belgian social security authority confirming that the Company has paid
all fees as of the first quarter of 2005;     (g)   the duly executed
registration rights agreement as attached in Schedule 6 (the “Registration
Rights Agreement”);     (h)   the duly executed Domain Name Assignment as
attached in Schedule 7 and as necessary to transfer the domain name
“dedigate.be” such that, as of the Closing Date, the Company will be the sole
and full owner of the domain name “dedigate.be”;     (i)   the duly executed
loan agreements between Purchaser and each of the option holders as attached in
Schedule 5;     (j)   the duly executed pledge agreements between Purchaser and
each of the option holders as attached in Schedule 12; and     (k)   the duly
executed Amendment n°1 to the Corporate Software License Agreement between the
Company and Hostbasket NV as attached in Schedule 14.

  4.2.2   At the Closing, Purchaser hereby delivers and shall cause Terremark
Worldwide, Inc. to deliver to the Sellers the following:

  (a)   The duly executed Registration Rights Agreement;     (b)   certificates
evidencing the Purchaser Shares registered in the names of each Seller for the
number of Purchaser Shares that corresponds to such Seller’s Allocable Portion;
    (c)   evidence of payment of the Advance Cash Purchase Price in accordance
with Section 3;     (d)   a receipt acknowledging receipt of the Shares; and    
(e)   evidence of payment of the expenses referred to in Section 8.3.

  4.2.3   Each of the deliveries pursuant to this Section 4.2 shall be deemed to
occur simultaneously and no delivery shall be made unless all other deliveries
have been made. However, the Purchaser may waive the delivery of the documents
required under section 4.2.1.(b) hereof.

10



--------------------------------------------------------------------------------



 



5.   REPRESENTATIONS AND WARRANTIES   5.1   Representations and warranties of
the Sellers

  5.1.1   Each Seller severally with respect to itself only represents and
warrants to the Purchaser the representations and warranties set out in
Schedule 8. The Purchaser acknowledges and agrees that none of the Sellers makes
any representation or warranty or undertaking save only as and to the extent set
out in the representations and warranties set forth herein. The representations
and warranties set forth herein are made or given on the date of this Agreement.
None of the representations and warranties set forth herein is made or given
with respect to any matter, event, circumstance, act, transaction, arrangement
or omission occurring after the Closing Date.     5.1.2   The representations
and warranties set forth herein are made subject to the following matters, which
shall limit the contents and scope of the sellers’ representations and
warranties:

  (a)   any matter which is disclosed in this Agreement or the Schedules; and  
  (b)   all matters which are not considered ‘material’ pursuant to Section 1.5.

5.2   Representations and warranties of the Purchaser and the Guarantor

  5.2.1   The Purchaser and the Guarantor represent and warrant to the Sellers
the representations and warranties set out in Schedule 9. The Sellers
acknowledge and agree that the Purchaser and Guarantor do not make any
representation or warranty or undertaking save only as and to the extent set out
in the Purchaser’s and Guarantor’s representations and warranties set forth
herein. The representations and warranties set forth herein are made or given on
the date of this Agreement. None of the representations and warranties set forth
herein is made or given with respect to any matter, event, circumstance, act,
transaction, arrangement or omission occurring after the Closing Date.

  5.2.2   The representations and warranties set forth herein are made subject
to any matter which is disclosed in this Agreement or the Schedules.

6.   POST-CLOSING COVENANTS   6.1   Transition       The Sellers will not take
any action that is designed or intended to have the effect of discouraging any
lessor, licensor, customer, supplier, or other business associate of the Company
from maintaining the same business relationships with the Company after the
Closing as it maintained with the Company prior to the Closing.

11



--------------------------------------------------------------------------------



 



6.2   Publicity; Trading in Purchaser’s Stock       No Party shall issue any
press release or announcement or make any reference to the transactions
contemplated hereby to any third party without the prior written consent of the
other Party, which consent shall not be unreasonably withheld; provided,
however, that each Party may make such disclosure as may be required by any
requirement of applicable law (including, in the case of Purchaser, relevant
securities laws or any listing or trading agreement concerning its publicity
traded securities), in which case the Party making the release or announcement
shall, before making such release or announcement, afford the other Party a
reasonable opportunity to review and comment upon such release or announcement.
      The Sellers acknowledge that the shares of the Purchaser are listed on the
American Stock Exchange and that they are aware of the restrictions imposed by
the United States securities laws regarding trading by persons possessing
material non-public information. The Sellers agree and acknowledge that they
will not trade in the stock of the Purchaser until appropriate announcements are
made.   6.3   Confidentiality

  6.3.1   From and after the Closing Date, none of the Sellers shall disclose,
to any Person, or make use of, without the authorization of the Purchaser, any
non public pricing strategies or records of the Company, any proprietary data or
trade secrets of the Company or any financial or other non-public information
about the Company; provided that the foregoing restrictions shall not apply to
any information which: (i) is or becomes publicly known through no negligent or
wrongful act or omission on the part of any of the Sellers; (ii) is or becomes
available to the disclosing party on a non confidential basis from a third party
without a similar restriction and without breach of this Agreement; (iii) is
approved for release by the Purchaser; or (iv) is required to be disclosed in
accordance with applicable law.     6.3.2   The terms of this Agreement shall be
kept confidential for a period of ten years from the date of this Agreement and
during such time shall not be disclosed to any third party except (a) as
required by law or securities exchange regulations or (b) as necessary to
support a claim or defence in litigation between the Parties hereto, or (c) as
otherwise agreed in writing between Sellers and Purchaser, it being understood
that the passive shareholders of the Sellers (both current and prospective
investors) shall not be regarded as third parties within the framework of this
provision.

6.4   Cooperation; Further Assurances       From time to time, as and when
reasonably requested by the Purchaser or the Sellers, respectively, after the
Closing, the other of them will execute and deliver, or cause to be executed and
delivered, all such documents, instruments and consents and will use
commercially reasonable efforts to take all such other action as may be
reasonably necessary to carry out the intent and purposes of this Agreement.

12



--------------------------------------------------------------------------------



 



6.5   Securities Law Compliance       During the period that the Sellers hold
any Purchaser Shares and such Purchaser Shares are eligible to be sold under
Rule 144 under the Securities Act, the Purchaser will use commercially
reasonable efforts to timely file such periodic reports as are required by
Section 13 of the Securities Exchange Act to be filed by it, so that the Sellers
will have access to sufficient public information concerning the Purchaser to
enable the Sellers to sell the Purchaser Shares in compliance with Rule 144;
provided, however, the Purchaser shall have no further obligation under this
Section at such time as the Purchaser Shares may be sold by the Sellers pursuant
to Rule 144(k).   6.6   Registration Rights       The Purchaser will register or
cause to be registered the Purchaser Shares issued to the Sellers pursuant to
this Agreement in accordance with the Registration Rights Agreement attached as
Schedule 6 hereto.   6.7   Non-Solicitation       The Sellers undertake that
they will not, and that they shall procure that their Affiliates will not
directly hire or employ, offer to hire or employ any employee of the Company
during a period of eighteen (18) months after Closing Date.   7.  
INDEMNIFICATION   7.1   Indemnification by the Sellers       Each Seller shall
severally indemnify and defend and hold harmless the Purchaser against and with
respect to any and all Losses, arising from the following items:

  (a)   any misrepresentation or breach of warranty by such Seller under this
Agreement or any failure to fulfill any covenant on the part of such Seller
under this Agreement ; and     (b)   any and all actions, suits, proceedings,
judgments, settlements (to the extent approved or entered into by such Seller as
hereinafter provided), costs, penalties and legal and other expenses incident to
any of the foregoing.

7.2   Indemnification by the Purchaser and the Guarantor       The Purchaser and
the Guarantor shall indemnify and defend and hold harmless the Sellers against
and with respect to any and all Losses, regardless of whether an action has been
filed or asserted against the Sellers after the Closing Date, arising from, in
connection with or with respect to the following items:

  (a)   any misrepresentation, breach of any warranty, or failure to fulfill any
agreement or covenant on the part of the Purchaser or the Guarantor under this
Agreement or any Related Agreements; and

13



--------------------------------------------------------------------------------



 



  (b)   any and all actions, suits, proceedings, judgments, settlements (to the
extent approved or entered into by the Purchaser or the Guarantor as hereinafter
provided), costs, penalties and legal and other expenses incident to any of the
foregoing.

7.3   Procedure for indemnification

  7.3.1   A claim for indemnification (the “Claim for Damages”) for any matter
not involving a third-party claim may be asserted by notice to the Party from
whom indemnification is sought as promptly as reasonably possible, but in no
event later than 90 days after the Party that is seeking indemnification or the
Company was reasonably informed of a possible breach of any of the
representations and warranties or a breach of an undertaking and/or obligation
provided for in this Agreement (the ‘Claim for Damages’). Any Claim for Damages
which is not made within this period will be deemed to have become fully barred
and unenforceable.     7.3.2   The Claim for Damages must specify in detail
(i) the nature of, and the basis for the claim, (ii) a reasonable estimate of
the amount of Losses attributable thereto and (iii) a copy of the evidence
supporting the claim.     7.3.3   If the Sellers and the Purchaser are in
dispute concerning any Claim for Damages and are unable to reach an agreement on
a Claim for Damages within 90 days following notification of the Claim for
Damages, the matter shall be decided in accordance with Article 9.     7.3.4  
Any payment by the Sellers to the Purchaser under this Article 7 shall be deemed
to constitute an indemnity.

7.4   Third party claims

  7.4.1   If any action or proceeding be commenced, or if any claim, demand or
assessment be asserted, in respect of which any party (“Indemnitee”) proposes to
hold any other party (“Indemnitor”) liable under the indemnity provisions of
this Article 7 (a “Claim”), then if the Indemnitor shall, at its option,
acknowledge its indemnification obligation and notify Indemnitee of its election
to contest or defend any such Claim, such Indemnitor shall be entitled, at its
sole cost and expense, to contest or defend the same with counsel of its own
choosing, and Indemnitee shall not admit any liability with respect thereto or
settle, compromise, pay or discharge the same without the prior written consent
of the Indemnitor so long as any Indemnitor is contesting or defending the same
in good faith, and Indemnitee (and its successors and assigns) shall cooperate
with the Indemnitor in the contest or defense thereof (and the Indemnitor shall
reimburse Indemnitee for the Indemnitee’s reasonable actual out-of-pocket
expenses incurred in connection with such cooperation) and Indemnitee shall
enter into any settlement with respect thereto recommended by Indemnitor so long
as the amount of such settlement is paid by the Indemnitor and no obligation to
perform or refrain from performing any act shall be imposed upon Indemnitee by
reason thereof which could have a Material Adverse Effect.

14



--------------------------------------------------------------------------------



 



  7.4.2   Notwithstanding the foregoing, any Indemnitee shall be entitled to
conduct its own defense at the reasonable cost and expense of the Indemnitor if
not doing so would materially prejudice the Indemnitee due to the nature of any
claims or counterclaims presented or by virtue of a conflict between the
interest of the Indemnitee and the Indemnitor, and provided further that in any
event the Indemnitee may participate in such defense at its own expense. If
Indemnitee shall have given Indemnitor thirty (30) days written notice that it
intends to assume the defense of any Claim and if the Indemnitor fails to assume
the defense of such Claim as provided above by the end of such thirty (30) day
period or such later reasonable time (which shall be such period of time as will
not result in prejudice to the rights of the Indemnitee), then the Indemnitee
shall have the right to prosecute and conduct its own defense by counsel of its
choice, and in connection therewith shall have full right to conduct the defense
thereof and to enter into any compromise or settlement thereof with the consent
of the Indemnitor (which shall not unreasonably be withheld, conditioned or
delayed). Such defense shall be at the cost and expense of the Indemnitor if it
is subsequently determined that the Indemnitor was obligated to defend or
indemnify the Indemnitee with respect to such action, proceeding, claim, demand
or assessment.

7.5   Time limitations

  7.5.1   All representations and warranties made by each Party in this
Agreement and in each Schedule shall survive the Closing Date for a period of
twelve (12) months after the Closing Date.     7.5.2   All representations and
warranties related to any claim asserted in writing prior to the expiration of
the applicable survival period shall survive (but only with respect to such
claim) until such claim shall be resolved and payment in respect thereof, if any
is owing, shall be made in accordance with this Agreement.

7.6   Indemnification Limitations

  7.6.1   The Sellers shall have no indemnification obligation under this
Article 7 unless the amount of such Losses incurred by Purchaser with respect to
an individual claim exceeds €100,000 (the “Minimum Threshold”) at which point
the Sellers shall indemnify Purchaser for the amount of such Losses exceeding €
100,000. The Minimum Threshold shall not apply if the aggregate amount of all
Losses for which Purchaser is entitled to be indemnified under this Article 7
equals or exceeds €175,000 the “Secondary Threshold”) at which point the Sellers
shall indemnify Purchaser for the amount of such Losses exceeding € 175,000. For
the calculation of the Secondary Threshold only individual Losses exceeding €
25,000 shall be taken into account.     7.6.2   The aggregate amount of all the
Sellers’ liability under this Article 7 shall not exceed the Purchase Price
(being the Cash Purchase Price plus the value of the Purchaser Shares calculated
by reference to the closing price on the date on which the Registration
Statement referred to in the Registration Rights Agreement mentioned in Schedule
6 becomes effective) and the maximum liability under this Article 7 for any
particular Seller shall be such Seller’s Allocable Portion of the Purchase Price
as set out in Schedule 13 (being the Seller’s Allocable Portion of the Cash
Purchase Price plus the value of the Purchaser Shares calculated by reference to
the closing price on the date on which the Registration Statement referred to in
the Registration Rights Agreement mentioned in Schedule 6 becomes effective).

15



--------------------------------------------------------------------------------



 



  7.6.3   Notwithstanding the Purchaser’s rights under the Comfort Letter, no
other representations and warranties other than the representations and
warranties set forth herein may form the basis of, or be pleaded in connection
with, any claim by the Purchaser under or in connection with this Agreement.    
7.6.4   If the same action, fact or event can lead to indemnification under
several paragraphs of the representations and warranties provided by Sellers,
the Purchaser can only be indemnified once.     7.6.5   In asserting a claim
hereunder the Purchaser shall use its commercially reasonable efforts to
mitigate any Losses upon which the claim is based.     7.6.6   Notwithstanding
the foregoing, the Sellers have no liability for Losses under this Article 7 if
and to the extent:

  (a)   the matter giving rise to the claim arises (in whole or in part) from an
event, circumstance, act, transaction, arrangement or omission occurring after
the Closing Date;     (b)   the claim is attributable (in whole or in part) to,
or is increased as a result of (i) the passing or coming into force of, or any
change in, after the Closing Date, any law or any administrative practice of any
public authority or any increase in the rates of tax or any impositions of tax,
in any such case not actually in force on the Closing Date or (ii) any change
after the Closing Date of any generally accepted interpretation of any
legislation or regulation;     (c)   the claim is attributable (in whole or in
part) to, or is increased as a result of a change made after the Closing Date in
the accounting policies or accounting or commercial practices or any tax
reporting practice or the length of any accounting period for tax purposes of
the Purchaser or the Company; or     (d)   the fact, matter or circumstance
giving rise to the claim (in whole or in part) has been disclosed (or deemed
disclosed) in the Agreement, or the Schedules.

7.7   Maintenance of Records       Purchaser and Sellers shall preserve all
documents, records, correspondence, accounts and other information whatsoever
relevant to a matter that may give rise to a Claim.

16



--------------------------------------------------------------------------------



 



8.   MISCELLANEOUS   8.1   Amendments and Waivers       This Agreement may not
be amended, nor any provision hereof waived, unless such amendment or waiver is
approved in writing by the Purchaser and the Sellers. No delay in the exercise
of any rights hereunder shall operate as a waiver of any rights of the Parties.
  8.2   Notices       All notices, requests, consents, reports and demands shall
be in writing, in the English language and shall be hand delivered, sent by
facsimile or other electronic medium, or mailed, postage prepaid, to the
Purchaser or to the Sellers at the address set forth below or to such other
address as may be furnished in writing to the other parties hereto. A notice
shall be deemed effective (i) upon delivery, if by hand or overnight courier,
(ii) on the date faxed or electronically transmitted, if confirmation of such
transmission is obtained, and (iii) upon the third day following mailing as set
forth above.

     
If to the Sellers:
  Mr. Barend Van den Brande, as Sellers’ Representative
Big Bang Ventures C.V.A.
Kapel Ter Bede 86
8500 Kortrijk
Belgium
Fax number: ___
Laga
Berkenlaan 8a
1831 Diegem (Belgium)
Attn: Thomas Denys
 
   
With a copy to:
  Fax: 32 2807001
 
   
If to the Purchaser:
  Terremark Europe, Inc.
2601 S. Bayshore Drive
9th Floor
Miami, Florida 331331
Attn: Chief Legal Officer
Fax: (305) 856-8190

8.3   Expenses       Each of the parties to this Agreement shall bear its own
expenses incurred in connection with the negotiation, preparation and execution
of this Agreement if the transactions contemplated hereby fail to be
consummated. Purchaser shall pay all expenses incurred by the Company in
connection with the negotiation, preparation, execution and closing of this
Agreement up to an amount not to exceed $300,000. Any amounts in excess of
$300,000 shall be paid by the Company and shall be accrued as of Closing.

17



--------------------------------------------------------------------------------



 



8.4   [intentionally omitted]   8.5   Counterparts       This Agreement and any
exhibit hereto may be executed in multiple counterparts, each of which shall
constitute an original but all of which shall constitute but one and the same
instrument. One or more counterparts of this Agreement or any exhibit hereto may
be delivered via telecopier, with the intention that they shall have the same
effect as an original counterpart hereof.   8.6   Further Assurances       Each
of the parties shall execute and deliver such documents, and take such other
action, as shall be reasonably requested by any other party hereto to carry out
the transactions contemplated by this Agreement.   8.7   Entire Agreement      
This Agreement (including exhibits and schedules), constitutes the entire
agreement among the Parties hereto with respect to the subject matter hereof and
shall supersede all prior negotiations, understandings, agreements, arrangements
and understandings, both oral and written, among the parties hereto with respect
to such subject matter, including, without limitation, the Letter of Intent
dated July 1, 2005 by and among the Purchaser and the Sellers.   8.8  
Severability       The invalidity of any one or more of the words, phrases,
sentences, clauses, sections or subsections contained in this Agreement shall
not affect the enforceability of the remaining portions of this Agreement or any
part hereof, all of which are inserted conditionally on their being valid in law
and, in the event that any one or more of the words, phrases, sentences,
clauses, sections or subsections contained in this Agreement shall be declared
invalid by a court of competent jurisdiction, this Agreement shall be construed
as if such invalid word or words, phrase or phrases, sentence or sentences,
clause or clauses, Section or sections, or subsection or subsections had not
been inserted.   8.9   Binding Effect and Assignment       This Agreement shall
be binding upon and inure to the benefit of the Parties hereto and their
respective permitted successors and assigns; but neither this Agreement nor any
of the rights, benefits or obligations hereunder shall be assigned, by operation
of law or otherwise, by any Party hereto without the prior written consent of
the other Party; provided, however, that the Purchaser may assign its rights
hereunder to any of its wholly-owned subsidiaries.

18



--------------------------------------------------------------------------------



 



8.10   Several Liability

  8.10.1   None of the obligations of the Sellers under this Agreement shall be
joint and several but instead shall be in proportion to such Sellers’ Allocable
Portion as set out in Schedule 13 to the Agreement. Each of the Sellers is
entitled to enforce individually for itself all its rights under this Agreement.
For the avoidance of doubt, no Seller can be held liable for a breach of the
terms hereof by another Seller.     8.10.2   All of the obligations of the
Purchaser or the Guarantor under this Agreement shall be joint and several
obligations of the Purchaser and the Guarantor.

8.11   Sellers’ Representative       Except with regard to the application of
article 3.6. of this Agreement, each of the Sellers designates Mr. Barend Van
den Brande as its representative for the following purposes under this Agreement
(the “Sellers’ Representative”): receipt of disclosures and receiving notices.
Any such receipt by the Sellers’ Representative shall be valid and binding on
each of the Sellers.   8.12   Specific Performance       Each of the parties
hereto acknowledges and agrees that any failure by a Party to perform its
obligations hereunder or otherwise breach this Agreement may cause irreparable
injury to the other Party for which there is no adequate remedy at law, that it
will not be possible to measure damages for such injuries precisely and that, in
the event of any such failure, a Party may obtain such relief as may be required
to specifically enforce the other Party’s obligation hereunder.   8.13   Waiver
of Rights Under Shareholder Agreement       Sellers hereby expressly waive any
rights Sellers have towards the Company under any provision of that certain
Shareholders’ Agreement, dated as of November 14, 2003, as amended from time to
time, by and among Sellers and the Company that may be implicated by the
transactions contemplated hereby (including the financing and exercise of the
Management Options).   9.   GOVERNING LAW AND DISPUTE RESOLUTION   9.1  
Governing Law       This Agreement shall be deemed a contract made under the
laws of Belgium and together with the rights and obligations of the Parties
hereunder, shall be construed and interpreted in accordance with the laws of
Belgium.

19



--------------------------------------------------------------------------------



 



9.2   Dispute Resolution

  9.2.1   Other than with respect to injunctive or equitable relief sought by
either Party to this Agreement, all disputes arising after the Closing in
connection with this Agreement shall be finally settled under the then existing
Rules (the “Rules”) of Conciliation and Arbitration of the International Chamber
of Commerce (the “ICC”) by one (1) arbitrator which the Sellers and Purchaser
shall agree upon from a list provided by the ICC in accordance with the Rules.
In the event of failure of the Parties hereto to agree to the appointment of an
arbitrator within ten (10) days after the commencement of the arbitration
proceeding, such arbitrator shall be appointed by the ICC in accordance with the
Rules. Any such arbitration shall be held in Brussels, Belgium pursuant to the
Laws of Belgium unless the Parties hereto mutually agree in writing upon some
other location for arbitration. The arbitrators shall not be empowered to award
punitive, exemplary and/or consequential damages to any Party. There shall be no
consolidation of this arbitration with any other dispute or proceeding involving
third parties. The provisions of this Agreement shall prevail in case of
inconsistency between the Rules and this Agreement.     9.2.2   Any award
rendered by the arbitrator shall be in writing, setting forth the reasons for
the award, and shall be the final disposition on the merits, and the parties
agree to execute such award. In the event that one of the Parties hereto fails
to execute the arbitrator’s award, the other Party may turn to a court of
competent jurisdiction with a petition to issue a decision on the execution of
the arbitrator’s award. The award of the arbitrator may be, alternatively or
cumulatively, for monetary damages or an order requiring the performance of
obligations (including specific performance or injunctive relief) or any other
appropriate order or remedy.

- signature page follows -

20



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement by their duly
authorized representatives as of the date set forth in the first paragraph.

            HOLDERS:
      /s/ Herman Oggel       Name: Herman Oggel                    /s/ Herman
Oggel, Proxy Holder       Name: Kristof De Spiegeleer                    /s/
Herman Oggel, Proxy Holder       Name: Joost Metten                    /s/
Herman Oggel, Proxy Holder       Name: Wouter Van Eetvelde                   
/s/ Herman Oggel, Proxy Holder       Name: Jean-Bernard Everaert               
    /s/ Herman Oggel, Proxy Holder       Name: Kurt Glazemakers                 
  /s/ Herman Oggel, Proxy Holder       Name: Paul-Richard Hellemans             
      /s/ Herman Oggel, Proxy Holder       Name: Kester Goh              Big
Bang Ventures C.V.A.
      By:   /s/ Barend Van Den Brande         Name:  Barend Van Den Brande     
  Its: Proxy Holder       Big Bang Management C.V.B.A.
      By:   /s/ Barend Van Den Brande         Name:   Barend Van Den Brande     
  Its: Proxy Holder       Koceram NV
      By:   /s/ Barend Van Den Brande         Name:   Barend Van Den Brande     
  Its: Proxy Holder  

21



--------------------------------------------------------------------------------



 



         

            Partech Europe Partners IV LLC
      By:   /s/ Barend Van Den Brande         Name:   Barend Van Den Brande     
  Its: Proxy Holder       KBC Private Equity N.V.
      By:   /s/ Barend Van Den Brande         Name:   Barend Van Den Brande     
  Its: Proxy Holder       DMS N.V.
      By:   /s/ Herman Oggel         Name:   Herman Oggel        Its: Proxy
Holder       NIBC Principal Instruments I N.V.
      By:   /s/ Joris De Meester         Name:   Joris De Meester       
Its: Proxy Holder       PIV IV LP
      By:   /s/ Barend Van Den Brande         Name:   Barend Van Den Brande     
  Its: Proxy Holder               Nesbic Converging Technologies & e-Commerce
(CTe)
Fund II BV
      By:   /s/ Barend Van Den Brande         Name:   Barend Van Den Brande     
  Its: Proxy Holder       Nesbic Converging Technologies & e-Commerce (CTe)
Fund II CV
      By:   /s/ Barend Van Den Brande         Name:   Barend Van Den Brande     
  Its: Proxy Holder       Stichting Beheer Friends of Cte II
      By:   /s/ Barend Van Den Brande         Name:   Barend Van Den Brande     
  Its: Proxy Holder               Trustcapital Technology NV
      By:   /s/ Barend Van Den Brande         Name:   Barend Van Den Brande     
  Its: Proxy Holder  

22



--------------------------------------------------------------------------------



 



            i17C GCV
      By:   /s/ Herman Oggel         Name:   Herman Oggel        Its: Proxy
Holder       Oggel Management Consulting B.V.
      By:   /s/ Herman Oggel         Name:   Herman Oggel        Its: Proxy
Holder       PURCHASER:


TERREMARK EUROPE, INC.
      By:   /s/ Jose Segrera         Name: Jose Segrega
Its: Executive Vice President and Chief Financial        Officer        FOR
AGREEMENT:


TERREMARK WORLDWIDE, INC.
      By:   /s/ Jose Segrera         Name:   Jose Segrega        Its: Executive
Vice President and Chief Financial        Officer   

23



--------------------------------------------------------------------------------



 



         

LIST OF SCHEDULES
SCHEDULES
1.    Sellers’ Resolutions
2.    Purchaser’s Resolutions
3.    Definitions
4.    Wire Accounts
5.    Form of Loan Agreement
6.    Registration Rights Agreement
7.    Domain Name Assignment
8.    Sellers’ Representation and Warranties
9.    Purchaser’s Representations and Warranties
10.   Key Managers
11.   Management Options
12.   Form of Pledge Agreement
13.   Allocable Portion
14.   Amendment n°1 to the Corporate Software License Agreement

24